Citation Nr: 1018049	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-11 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic 
rhinitis.

2.  Entitlement to service connection for diabetes mellitus, 
type II, with slight kidney leakage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected her substantive appeal in the current 
case in April 2009.  The Veteran indicated at that time that 
she desired to have a hearing before a Veterans Law Judge at 
her local VA RO.

In a letter dated in December 2009, the Veteran was notified 
that she was scheduled for a hearing before a Veterans Law 
Judge at the VA Central Office in Washington, District of 
Columbia, on April 20, 2010.  In a letter received in April 
2010, the Veteran, via her representative, moved for a 
rescheduling of the hearing and requesting that the Veteran 
be afforded a hearing via video-conference at her local RO.  
Subsequently, in May 2010 an Acting Veterans Law Judge 
granted the Veteran's request to reschedule her hearing.  To 
date, the Veteran has not been rescheduled for a hearing 
before a Veterans Law Judge via video-conference at her local 
RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video-conference at her local RO.  The 
Veteran and her representative should be 
given an opportunity to prepare for the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



